Citation Nr: 0431987	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-27 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for bronchial asthma with basal emphysema, bilateral.  

2.  Entitlement to a compensable disability rating for 
residuals of a left inguinal herniorrhaphy.  

3.  Entitlement to a compensable disability rating for a left 
varicocele.  

4.  Entitlement to a compensable disability rating under the 
provisions of 38 C.F.R. § 3.324.  

5.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability 
(TDIU).  

6.  Entitlement to special monthly compensation by reason of 
being housebound or in need of the regular aid and attendance 
of another person.  

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
prostate cancer.  

8.  Entitlement to service connection for hypertensive 
cardiovascular disease.  

9.  Entitlement to service connection for a kidney disorder.  

10.  Entitlement to service connection for bilateral 
incipient cataracts.  

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertrophic degenerative disease of the dorsal spine.  

12.  Entitlement to service connection for hypertrophic 
degenerative disease of both knees, the lumbar spine, and the 
bilateral sacroiliac joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active military service from February 1946 to 
November 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for prostate cancer, whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for hypertrophic degenerative disease 
of the dorsal spine, entitlement to service connection for 
hypertrophic degenerative disease of both knees, the lumbar 
spine, and the bilateral sacroiliac joints, entitlement to 
TDIU, and for special monthly compensation by reason of being 
housebound or in need of the regular aid and attendance of 
another person, are being remanded and will be discussed in 
the REMAND portion below.  They will not be otherwise 
discussed in this decision.  They are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The service-connected bronchial asthma with basal 
emphysema, bilateral, does not result in more than FEV-1 
(Forced Expiratory Volume in one second) of 76 percent and an 
FEV-1/FVC (Forced Vital Capacity) ratio of 61 percent.  

3.  The service-connected bronchial asthma with basal 
emphysema, bilateral, does not result in at least monthly 
visits to a physician for required care of exacerbations, 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids; more than one attack 
per week with episodes of respiratory failure, or require 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  

4.  The residuals of a left inguinal herniorrhaphy are 
manifested by a well-healed scar, without herniation, 
ulceration, instability, pain or tenderness on examination, 
or other impairment of the part affected.  

5.  The service-connected left varicocele is manifested by 
scrotal enlargement, which is not analogous to and does not 
approximate complete atrophy of both testes, removal of both 
testes, chronic epididymo-orchitis, or other compensable 
genitourinary disability.  

6.  The veteran has a compensable evaluation for his service-
connected bronchial asthma.  

7.  The veteran's hypertensive cardiovascular disease is not 
the result of disease or injury, including radiation 
exposure, during his active military service.  

8.  The veteran's hypertensive cardiovascular disease was not 
manifested to a degree of 10 percent or more within the first 
year after he completed his active service.  

9.  The veteran's kidney disorder is not the result of 
disease or injury, including radiation exposure, during his 
active military service.  

10.  The veteran's kidney (renal) disorder was not manifested 
to a degree of 10 percent or more within the first year after 
he completed his active service.  

11.  The veteran's bilateral incipient cataracts are not the 
result of disease or injury, including radiation exposure, 
during his active military service.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for bronchial asthma with basal emphysema, bilateral, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 6602 (2004).  

2.  The criteria for a compensable disability rating for 
residuals of a left inguinal herniorrhaphy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 7338, 7803, 7804, 7805 (2004).  

3.  The criteria for a compensable disability rating for a 
left varicocele have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.20, 4.31, 
4.115b and Codes 7523, 7524, 7525, 7529 (2004).  

4.  The criteria for a compensable disability rating under 
the provisions of 38 C.F.R. § 3.324 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.324 
(2004).    

5.  The veteran's hypertensive cardiovascular disease was not 
incurred in or aggravated by active military service and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

6.  The veteran's kidney disorder was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

7.  The veteran's bilateral incipient cataracts were not 
incurred in or aggravated by active military service and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of November 2001 and July 
2003 discloses that they complied with all the requirements 
as described by the Court.  Particularly, the wording of the 
VCAA notices adequately informed the claimant that he should 
provide "any" evidence in his possession pertaining to the 
claim; that he should give VA everything he had pertaining to 
the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not done in this case.  Rather, this case falls into a 
specific exception provided by VCAA.  In July 2000, the 
veteran was notified that his claims were denied because they 
were not well grounded.  He did not submit a timely notice of 
disagreement.  Normally, the denials would have been final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1999).  However, VCAA provided that claims denied as not 
well grounded from July 14, 1999 to the effective date of 
VCAA (November 9, 2000), as not well grounded, would be 
reopened.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2099 (2000).  It was clearly 
impossible to notify the veteran of his rights in accordance 
with VCAA before it became law.  Moreover, the file shows 
that the RO provided the veteran with the retroactive 
benefits of VCAA to the extent possible and to the full 
extent required by the new law.  The file reflects a 
continuous flow of information to the veteran.  The rating 
decisions, statement of the case, supplemental statement of 
the case, and VCAA letters, notified the veteran and his 
representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  Any deficits in the original notice were cured long 
before the case came to the Board and are no more than non-
prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and 
medical opinions rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating his claims.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Evaluation  Service-connected disabilities are rated in 
accordance with a schedule of ratings that are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

The Board has reviewed the veteran's medical history and 
considered all the evidence of record.  38 C.F.R. §§ 4.1, 4.2 
(2004).  However, the most probative evidence of the degree 
of impairment consists of records generated in proximity to 
and since the claim on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Bronchial Asthma With Basal Emphysema, Bilateral

A June 1970 rating decision granted service connection for 
bronchial asthma with basal emphysema, bilateral, rated as 
30 percent disabling.  That evaluation is now protected by 
law.  38 U.S.C.A. § 110 (West 2002).  

Pulmonary function tests results after optimum therapy are 
used for evaluation.  61 Fed. Reg. 46723 (Sept. 5, 1996).  
Bronchial asthma will be rated as follows:
    FEV-1 less than 40-percent predicted, or; FEV-1/FVC less
      than 40 percent, or; more than one attack per week 
with
      episodes of respiratory failure, or; requires daily 
use of
      systemic (oral or parenteral) high dose 
corticosteroids or
      immuno-suppressive 
medications..................................          100 
percent
    FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 
40
      to 55 percent, or; at least monthly visits to a 
physician
      for required care of exacerbations, or; intermittent 
(at
      least three per year) courses of systemic (oral or
      parenteral) 
corticosteroids...........................................           
60 percent
    FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 
56
      to 70 percent, or; daily inhalational or oral 
bronchodilator 
      therapy, or; inhalational anti-inflammatory 
medication...           30 percent
    FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 
71
      to 80 percent, or; intermittent inhalational or oral
      bronchodilator 
therapy.................................................           10 
percent

Note: In the absence of clinical findings of asthma at time 
of examination, a verified history of asthmatic attacks must 
be of record.  38 C.F.R. Part 4, Code 6602 (2004).  

A search of the file does not disclose any pulmonary function 
tests in the year before the veteran reopened his claim in 
September 1999.  

A private X-ray study, in July 2001, was interpreted as 
showing hyperaerated lungs.  

The earliest pulmonary function testing during the effective 
period of the current claim was done in May 2002.  FEV-1 was 
83 percent of predicted.  FEV-1 was 1.28 and FVC was 1.29, so 
simple arithmetical division shows their ratio to be 99 
percent.  The test results were interpreted as showing normal 
spirometry.  These findings do not approximate the criteria 
for a higher evaluation.  38 C.F.R. § 4.7 (2004).  

The May 2002 Chest X-ray disclosed scanty interstitial 
infiltrates and/or fibrosis in the left upper lobe with some 
nodularity at the left hilum.  

A VA respiratory examination was conducted in May 2002.  The 
veteran reported attacks of dyspnea accompanied by feeling 
weak and whitish to yellowish thick phlegm when he coughed.  
Daily medications were listed.  There was no evidence of 
hemoptysis or malignant disease.  There were diminished 
breath sounds in both lungs apices.  There were no rales or 
wheezes.  It was noted that the veteran had been treated at a 
private hospital, in December 2001, for bronchial asthma.  
The diagnosis was history of bronchial asthma with basal 
emphysema, bilateral, at present not in acute attack or 
exacerbation.  

In May 2002, Ma. Rachel Sanico-Caseja, M.D., submitted copies 
of treatment notes and reported diagnoses of pneumonia, 
continuity, acquired, bronchial asthma, moderate persistent, 
and hypertension when confined to a private hospital in 
December 2000.  

Pulmonary function testing in July 2003 disclosed an FEV-1 of 
76 percent.  This falls within the range for which the rating 
criteria provide a 10 percent evaluation.  The FEV-1/FVC 
ratio was 61 percent.  This falls within the range for which 
the rating criteria provide the current 30 percent 
evaluation.  The examiner commented that all parameters were 
low, indicative of severe restrictive and moderate 
obstructive ventilatory defects.  The post-bronchodilator 
study showed significant improvement with reversibility in 
FVC/FEV-1 and significant improvement but no reversibility in 
FEF (Forced Expiratory Flow) values.  The lung volume study 
showed moderate restriction.  

On the July 2003 VA examination, it was noted that the 
veteran used a combivent in a nebulizer twice a day.  He used 
a Ventolin inhaler for chest tightness as needed, at most 3 
to 4 times daily.  Other medications were listed.  He was 
well nourished and in no cardiorespiratory distress.  There 
were inspiratory wheezes, left greater than right.  There 
were no rales.  There were no signs of congestive heart 
failure, residuals of pulmonary embolism, respiratory 
failure, or chronic pulmonary thromboembolism.  Pulmonary 
function test results were noted.  The diagnosis was 
bronchial asthma with moderate obstructive ventilatory defect 
and significant bronchodilator response.  The doctor 
expressed the opinion that the veteran's service-connected 
bronchial asthma still made him capable of performing 
activities of daily living but not more than light manual 
labor.  

In January 2004, Richard S. Almirol, M.D., reported diagnoses 
including chronic asthmatic bronchitis.  

Windfield L. Tan, M.D., reported that the veteran was 
hospitalized in March 2004.  He was found to have a 
bronchogenic carcinoma with brain metastasis.  He under-went 
gamma knife surgery and was taking chemotherapy.  The doctor 
expressed the opinion that the asthmatic condition was stable 
and seemed to be in remission.  The veteran was advised to 
use a bronchodilator as needed.  

The veteran was in a private hospital, in July and August 
2004, for cancer surveillance.  He complained of a productive 
cough and sputum.  He was referred to Dr. Tan, who diagnosed 
pharyngitis and mild persistent bronchial asthma.  The 
veteran was started on Ventolin 1 nebule and 2 cc NSS 
nebulization every 8 hours followed by chest physiotherapy as 
well as Seretide discus 1 puff BID.  Final diagnoses included 
non-small cell lung cancer, stable, and bronchial asthma, 
mild, persistent, in mild exacerbation.  

Analysis  Under the applicable rating criteria, the veteran's 
bronchial asthma is evaluated on the basis of pulmonary 
function test results.  The FEV-1/FVC ratio of 61 percent on 
the July 2003 test supports the current 30 percent 
evaluation, but it does not approximate a ratio of 55 percent 
or less required for a higher evaluation.  Further, the FEV-1 
does not approximate the 55 percent predicted, or less, 
required for a higher rating on that basis.  Also, there is 
no evidence that the service-connected bronchial asthma meets 
any of the alternative requirements for a higher rating.  
There is no evidence that the veteran has to visit a 
physician at least monthly for care of exacerbations.  There 
is no evidence that the veteran needs at least three courses 
per year of systemic oral or parenteral corticosteroids.  
While he needs daily medication, there is no evidence that he 
requires the daily use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-suppressive medications.  
There is no evidence that the veteran suffers more than one 
asthmatic attack per week with episodes of respiratory 
failure.  The pulmonary function tests are objective and 
provide the most probative evidence as to the extent of the 
service connection disability.  The tests establish by a 
preponderance of evidence that the service-connected 
disability does not approximate any applicable criteria for a 
higher evaluation.  



Residuals of a Left Inguinal Herniorrhaphy

An inguinal hernia will be non-compensable if it is small, 
reducible, or without true hernia protrusion, or if not 
operated, but remediable.  A 10 percent rating will be 
assigned for a recurrent postoperative hernia, readily 
reducible and well supported by truss or belt.  A small, 
postoperative recurrent, or unoperated irremediable hernia, 
not well supported by truss, or not readily reducible will be 
rated as 30 percent disabling.  The maximum rating under this 
code is 60 percent, which is assigned for a large, 
postoperative, recurrent hernia, which is not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  Ten percent will be added for 
bilateral involvement, provided the second hernia is 
compensable.  This means that the more severely disabling 
hernia is to be evaluated, and 10 percent, only, added for 
the second hernia, if the latter is of compensable degree.  
38 C.F.R. Part 4, Code 7338 (2004).  

The Board has also considered the possibility of assigning a 
compensable rating for the residual surgical scars.  Where 
the law changes after a claim has been filed or reopened but 
before the administrative or judicial process has been 
concluded, the version most favorable will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).   There has been a 
change in the rating criteria for scars during the pendency 
of this claim.  The old regulatory criteria must be applied 
prior to the effective date of the new criteria.  See Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997).  The new rating 
criteria are not retroactive and must be applied as of the 
effective date of the change.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

Prior to August 30, 2002, scars were rated as 10 percent 
disabling if superficial, poorly nourished, with repeated 
ulceration; or if superficial, tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Code 7803, 7804 
(2002).  Scars could also be rated on limitation of function 
of part affected.  38 C.F.R. Part 4, Code 7805 (2002).  

Effective August 30, 2002, unstable superficial scars will be 
rated as 10 percent disabling.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 
7803 (2003).  

Effective August 30, 2002, superficial scars which are 
painful on examination will be rated as 10 percent disabling.  
A superficial scar is one not associated with underlying soft 
tissue damage.  In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Code 7804 (2003).  

Effective August 30, 2002, other scars will be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118, 
Code 7805 (2003).  

Close study of the file does not disclose any of the 
requirements for a compensable evaluation.  There is no 
evidence of current herniation.  There is evidence to the 
contrary.  On the May 1970 VA examination, there was a healed 
herniorrhaphy scar.  

On the May 2002 examination for housebound status or the need 
for regular aid and attendance, it was noted that the veteran 
had had a herniorrhaphy, left and right, and the hernia scars 
were healed.  

On the July 2003 VA examination, it was noted that the 
veteran had had left and right herniorrhaphies.  There was no 
use for a truss.  The doctor expressed the opinion that there 
were no residuals.  

The file contains private medical records through August 
2004.  They do not show any current hernia or that the scars 
from the hernia surgeries are in any way symptomatic.  The 
May 2002 and July 2003 VA examinations provide the most 
probative evidence as to the extent of the hernia residuals.  
They establish by a preponderance of evidence that there is 
no residual herniation compensable under Code 7338 and that 
the scars are well healed and not compensable under the 
criteria for rating scars.  Consequently, this claim must 
also be denied.  

Left Varicocele

On the July 2003 VA examination, it was noted that the 
veteran had scrotal enlargement attributed to a left 
varicocele.  

The report of a private ultrasound study, in July 2003, shows 
the right testis measured 3.8 by 1.9 by 2.2 centimeters with 
a volume of 8.8 cubic centimeters.  No mass was noted.  A 
minimal hydrocele was seen.  The left testis measured 3.2 by 
1.8 by 2.4 centimeters with a volume of 7.6 cubic 
centimeters.  There was dilation of the testicular veins.  
The examination was negative for a mass.  The impression was 
minimal hydrocele, right, and varicocele, left.  Subsequent 
private notes follow the veteran through August 2004, without 
evidence of varicocele symptomatology.  

There are no rating criteria specifically for a varicocele.  
When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2004).  

Turning to the criteria for rating the testes, it is noted 
that only the left varicocele is service-connected.  Under 
diagnostic code 7523 complete atrophy of one testis is 
noncompensable.  A compensable, 20 percent, rating requires 
complete atrophy of both testes.  38 C.F.R. Part 4, Code 
7523 (2004).  Since only one testis is involved, the 
service-connected disability is most closely analogous to 
and approximates the noncompensable rating assigned for the 
atrophy of one testis.  It does not approximate and is not 
analogous to the complete atrophy of both testis, which is 
required for a compensable rating under diagnostic code 
7523.  38 C.F.R. §§ 4.7, 4.20 (2004).  

Similarly, under diagnostic code 7524 removal of one testis 
is noncompensable.  A compensable, 30 percent, rating 
requires removal of both testes.  38 C.F.R. Part 4, Code 
7524 (2004).  Since only one testis is involved, the 
service-connected disability is most closely analogous to 
and approximates the noncompensable rating for the removal 
of one testis.  It does not approximate and is not analogous 
to the removal of both testis, which is required for a 
compensable rating under diagnostic code 7524.  38 C.F.R. 
§§ 4.7, 4.20 (2004).  

The Board has considered other rating criteria.  Under 
diagnostic code 7525, chronic epididymo-orchitis may be 
rated as urinary tract infection.  There is no claim or 
competent medical evidence that the left varicocele produces 
symptoms similar to those associated with a urinary tract 
infection.  Therefore, there is no basis to assign a 
compensable rating by analogy to chronic epididymo-orchitis.  
38 C.F.R. Part 4, §§ 4.7, 4.20, 4.115b, Code 7525 (2004).  

Similarly, under diagnostic code 7529, benign neoplasms of 
the genitourinary system may be rated as voiding dysfunction 
or renal dysfunction.  However, there is no claim or 
competent medical evidence that the left varicocele causes 
symptomatology associated with voiding or renal dysfunction.  
Therefore, there is no basis to assign a compensable rating 
by analogy to a benign neoplasm of the genitourinary system.  
38 C.F.R. Part 4, §§ 4.7, 4.20, 4.115b, Code 7529 (2004).  

After considering all the criteria which might apply, the 
Board finds that the veteran's service-connected left 
varicocele does not approximate any applicable criteria for 
a compensable evaluation.  38 C.F.R. Part 4, §§ 4.7, 4.20, 
4.115b (2004).  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2004).  Consequently, a noncompensable 
evaluation must be continued.  

Other Criteria and Extraschedular Rating

For all of the veteran's claims for increased evaluations, 
the potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  This includes the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2004).  The Board, as did the RO (see 
statement of the case mailed in September 2003), finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2004).  In this regard, the Board 
finds that there has been no showing by the veteran that any 
of his service-connected disabilities have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

A Compensable Disability Rating Under the Provisions of 
38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2004).  

The veteran has two separate permanent service-connected 
disabilities which are noncompensable; however, he also has a 
service-connected disability (his asthma) rated at 30 
percent.  If the 10 percent rating he is requesting was 
granted, it would be combined with that 30 percent rating.  
38 C.F.R. § 4.25 (2004).  The regulation specifically 
prohibits the assignment of a 10 percent rating in 
combination with any other rating.  38 C.F.R. § 3.324.  Thus, 
because the veteran already has a compensable service-
connected rating, as a matter of law, he does not qualify for 
a rating under 38 C.F.R. § 3.324.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


Service Connection 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2003).  

Cardiovascular-renal disease, including hypertension, may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  



Radiation Exposure

The veteran contends that he incurred hypertensive 
cardiovascular disease, a non-cancerous kidney disorder, and 
bilateral incipient cataracts as a result of exposure to 
ionizing radiation from a nuclear test.  However, these 
disabilities are not radiogenic diseases within the meaning 
of the law providing presumptions for veterans who were 
exposed to radiation.  38 U.S.C.A. § 1112(c)(2) (West 2002); 
38 C.F.R. § 3.309(d)(2) (2004).  So, there is no basis in the 
law to presume that the veteran's disabilities were due to 
radiation exposure, even if such exposure were proved.  
Consequently, radiation estimates and other development to 
determine if the veteran is a radiation-exposed veteran and 
the level of any radiation risk activity would be fruitless 
and will not be done.  See Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  

Service Connection Analysis  The Board has considered other 
bases which might support the service connection claims.  Of 
course, the veteran may substantiate his claims though the 
usual requirements, set forth above.  That is, through nexus 
evidence connecting a current disability to disease or injury 
(including radiation exposure) during service.  
Alternatively, if cardiovascular-renal disease is manifested 
during the first post-service year, it will be presumed to 
have begun in service.  The veteran was alerted to the need 
for him to submit evidence which substantiated his claims, by 
the July 2003 VCAA letter, as well as by the rating decision, 
statement of the case and supplemental statement of the case.  

Hypertensive Cardiovascular Disease  There is evidence of 
current disability.  The veteran continued to receive 
treatment at service department facilities after his 
retirement.  In July 1978, his blood pressures were 
repeatedly checked and a diagnosis of high blood pressure was 
made.  However, that was more than 12 years after he 
completed his active service.  In order to grant service 
connection, we need competent evidence which connects the 
post service hypertension to disease or injury during 
service.  Our search of the record does not disclose such 
evidence.  

The service medical records contain only one elevated 
reading, a diastolic of 90 on a January 1963 examination.  
The examiners did not diagnose hypertension or high blood 
pressure based on that finding, and a subsequent blood 
pressure reading, in October 1965, was within normal limits.  
Consequently, we must conclude that the service medical 
records do not show the presence of a chronic disability 
during service.  38 C.F.R. § 3.303.  

There is no competent medical record of hypertension or 
elevated blood pressure during the first year after the 
veteran completed his active service, in November 1965.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

There is no documented continuity of symptomatology following 
service.  The next elevated blood pressure was noted over two 
years after service, in February 1968.  At that time, the 
veteran had numerous symptoms and bronchial asthma was 
diagnosed.  This was followed by a blood pressure within 
normal limits in March 1968.  There was no diagnosis of 
hypertension.  

On hospitalization for bronchial asthma, in January 1970, 
blood pressure was 150/100.  Subsequent blood pressures taken 
over several days were normal.  In January 1971, on hospital 
admission for asthma, the diastolic blood pressure was 102.  
During the course of his hospitalization, blood pressure 
remained in the normal range.  Both of these hospitalizations 
were for bronchial asthma and after initial admission and 
treatment, blood pressures were normal.  There was no 
diagnosis of hypertension.  

Thereafter, many years passed without any documented 
continuity.  This passage of time is evidence against the 
claim.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board finds that there were a few occasions during and 
shortly after service when there were elevated readings 
followed by normal readings.  On each occasion, the medical 
professional who found the briefly elevated reading did not 
diagnose hypertension or high blood pressure.  The fact that 
other diagnoses were made, and not hypertension, is evidence 
against the claim.  The fact that elevated readings were 
followed by normal readings is evidence against the claim.  
The fact that it was more than 12 years after service before 
there were persistently elevated blood pressure readings is 
evidence against the claim.  There is no competent medical 
evidence here to connect hypertension to disease or injury, 
including radiation exposure, during active service.  Rather, 
the preponderance of evidence compels a denial of the claim.   

Kidney Disorder and Bilateral Incipient Cataracts  Review of 
the service medical records does not disclose any competent 
evidence of a chronic kidney disorder or bilateral incipient 
cataracts.  On the October 1965 retirement examination, the 
veteran's eyes and genitourinary system were normal.  Vision 
in each eye was measured as 20/20.  

Following service, many years passed without eye or kidney 
problems.  

An ultrasound study of the kidneys, in January 1990, was 
normal as was an intravenous pyelogram.  

On VA examination in July 1990, there was slight 
opacification of the lens of both eyes.  Vision was 20/40, 
bilaterally.  The diagnosis was incipient cataracts and 
myopia.  

A summary of hospitalization from August to October 1990 
includes a diagnosis of TURP (transurethral resection of the 
prostate) syndrome with chronic renal failure.   

Notes show that the veteran was treated for urinary symptoms 
in August 1990.  An X-ray study revealed small round calcific 
densities, which were most probably phleboliths.  There were 
no other abnormalities of the kidney-urinary bladder tract.  

A hospital summary, dated in December 1990, shows the veteran 
was found to have chronic renal insufficiency following a 
TURP in September 1990.  Laboratory tests and X-ray studies 
led to the assessment that the veteran had chronic renal 
insufficiency following anuric acute renal failure shortly 
after his TURP in September 1990, of indeterminate origin.  
Several etiologies were postulated but not proven.  These 
included an unidentified TURP syndrome/obstruction prior to 
surgery, stress secondary to surgery, blood transfusion 
reaction, infection, and an unexplained or unrecognized 
etiology.  It was noted that the laboratory results indicated 
that the veteran's chronic renal insufficiency appeared to be 
quite mild.  

An ultrasound study, in October 1996, disclosed normal renal 
sizes, with renal cysts in the upper and lower poles of the 
right kidney.  It was commented that findings might represent 
mild or benign renal artery stenosis.  

In November 1996, a radionuclide renography study was 
interpreted as revealing a mild diminution of blood flow to 
the right kidney and bilateral excretory dysfunction.  The 
doctor noted that the etiology was uncertain.  The findings 
were considered to be insufficient to support a diagnosis of 
renal artery stenosis.  The record includes reports of 
additional studies through March 1999.  

The report of a November 2003 ultrasound study shows normal 
sized kidneys with borderline diffuse pattern bilateral 
cortical cysts and calcification, and nephrolithiasis of the 
left mid and lower pole.  

Sonography in February 2004 was interpreted as showing renal 
cysts, bilateral.  

Analysis  There is no competent evidence of chronic eye or 
kidney disorders in service.  There is no competent evidence 
of a post-service continuity of symptomatology.  There is no 
competent evidence to connect the disorders shown many years 
after service to disease or injury in service.  On the other 
hand, there is evidence against the claim.  The 1965 
separation examination reflected normal findings.  While the 
report was brief, that is not inappropriate for negative 
findings.  The examination was done by a trained medical 
professional shortly before the veteran retired from active 
duty, so it is a competent and highly probative piece of 
evidence and it establishes that the claimed disabilities 
were not present when the veteran was concluding his active 
service.  Further, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has acknowledged that the 
passage of time, without competent medical evidence, can be 
construed as evidence against a claim.  See Maxson.  Here, 
many years passed before the veteran's eye and kidney 
disorders appeared.  These factors lead us to conclude that 
the preponderance of evidence is against these claims and 
requires that they be denied.   


ORDER

A disability rating in excess of 30 percent for bronchial 
asthma with basal emphysema, bilateral, is denied.  

A compensable disability rating for residuals of a left 
inguinal herniorrhaphy is denied.  

A compensable disability rating for a left varicocele is 
denied.  

A compensable disability rating under the provisions of 
38 C.F.R. § 3.324 is denied.  

Service connection for hypertensive cardiovascular disease is 
denied.  

Service connection for a kidney disorder is denied.  

Service connection for bilateral incipient cataracts is 
denied.  


REMAND

In May 1970, VA X-rays disclosed minimal lipping and spurring 
of the articular margins of the dorsal vertebrae.  The May 
1970 VA examination concluded with a diagnosis of 
hypertrophic degenerative disease of the dorsal spine.  In a 
June 1970 rating decision, the RO denied service connection 
for hypertrophic degenerative disease of the dorsal spine.  
The veteran did not make a timely appeal.  

A February 1995 rating decision denied service connection for 
prostate disorder as secondary to the service-connected 
varicocele.  The RO noted that there was no medical evidence 
of a cause-and-effect relationship.  Again, the veteran did 
not make a timely appeal.  

Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2004).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

The Federal Circuit has held that this is a jurisdictional 
matter.  That is, no matter how the RO developed the claim, 
VA has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Further, the 
Federal Circuit held that, without regard to the 
determination made by the RO, the first determination which 
the Board must make, is whether the veteran has submitted new 
and material evidence to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

A July 2000 rating decision held that new and material 
evidence had been submitted to reopen the claims for service 
connection for prostate cancer and for service connection for 
hypertrophic degenerative disease of the dorsal spine.  The 
July 2000 rating decision considered these claims on a de 
novo basis.  However, review of the evidence on both claims 
discloses that the RO had received evidence which showed the 
current existence of the claimed disability.  Such evidence 
was of record at the time of the previous denials.  
Therefore, the recently submitted evidence, that the veteran 
has the claimed disabilities, is cumulative.  The regulation 
specifies that cumulative or redundant evidence cannot be new 
and material.  

For claims received prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim (emphasis added).  38 C.F.R. 
§ 3.156 (2001).  

Further, the courts have reviewed this matter and case law 
prohibits reopening a claim based on cumulative evidence.  
Particularly, the Federal Circuit has noted that according to 
the plain language of the regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. 
Cir. 2001).  

Thus, even though the RO wrote that new and material evidence 
had been submitted, because such evidence has not actually 
been received, VA cannot review these claims.  

VCAA does not require the reopening of a claim that has been 
disallowed, except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f) (West 2002).  However, VCAA does require 
VA to tell a claimant what he must submit in order to 
substantiate his claim.  In this case, he needs to submit new 
and material evidence in order to substantiate his claim.  In 
order to comply with the requirements of VCAA, we must tell 
him to submit new and material evidence.  As a result of a 
recent decision by the Federal Circuit, the Board no longer 
has authority to cure VCAA deficiencies.  The RO must provide 
the notice required by VCAA.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, , 327 F.3d 1339, 1348 (Fed. 
Cir. 2003).  

The June 1970 rating decision, only denied service connection 
for hypertrophic degenerative disease of the dorsal spine and 
did not address other joints.  Therefore, the claims as to 
other joints are new.  However, any new and material evidence 
developed with respect to the dorsal spine may be relevant to 
other joints.  That is, the claims for arthritis and 
hypertrophic degenerative changes in the spine and joints are 
inextricably intertwined.  Consequently, the issue of 
entitlement to service connection for hypertrophic 
degenerative disease of both knees, the lumbar spine, and the 
bilateral sacroiliac joints will also be remanded.  

The allowance of service connection for prostate cancer or 
hypertrophic degenerative joint disease could affect the 
claims for a TDIU rating and for special monthly compensation 
by reason of being housebound or in need of the regular aid 
and attendance of another person.  The TDIU rating and 
special monthly compensation claims are inextricably 
intertwined with these claims for service connection and must 
be deferred pending the remand development of the service 
connection claims.  

Accordingly, the issues of: 
?	whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
prostate cancer, 
?	whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertrophic degenerative disease of the dorsal spine, 
?	entitlement to service connection for hypertrophic 
degenerative disease of both knees, the lumbar spine, 
and the bilateral sacroiliac joints, 
?	entitlement to TDIU, and 
?	entitlement to special monthly compensation by reason of 
being housebound or in need of the regular aid and 
attendance of another person, 
are REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  In 
particular, the RO should notify the 
veteran, 
a.  What constitutes new and material 
evidence for claims filed before August 
29, 2001, and 
b.  That he must submit new and material 
evidence to reopen his claims for service 
connection for prostate cancer and 
hypertrophic degenerative disease of the 
dorsal spine.  

2.  Thereafter, the RO should readjudicate 
these claims in light of the evidence 
added to the record since the last 
supplemental statement of the case (SSOC).  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



